                                         Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 1 of 30




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PETER WOJCIECHOWSKI,                               Case No. 16-cv-06775-TSH
                                   8                    Plaintiff,
                                                                                            ORDER RE: MOTION FOR
                                   9             v.                                         SUMMARY JUDGMENT
                                  10     KOHLBERG VENTURES, LLC,                            Re: Dkt. No. 91
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                         I.    INTRODUCTION
                                  14          Pending before the Court is Defendant Kohlberg Ventures, LLC’s (“Kohlberg Ventures”)

                                  15   Motion for Summary Judgment pursuant to Federal Rule of Civil Procedure 56. ECF No. 91.

                                  16   Plaintiff Peter Wojciechowski, on behalf of himself and a certified class (referred to here

                                  17   collectively as “Wojciechowski”), filed an Opposition, ECF No. 97, and Defendant filed a Reply.

                                  18   ECF No. 99.

                                  19          In his Complaint, ECF No. 1, Wojciechowski seeks to recover damages for alleged

                                  20   violations of the Worker Adjustment and Retraining Notification Act (the “WARN Act” or the

                                  21   “Act”), 29 U.S.C. §§ 2101–2109. He alleges that Kohlberg Ventures, his employer ClearEdge

                                  22   Power, LLC (“CEP LLC”) and its owner, ClearEdge Power, Inc. (“CEP Inc.”) (collectively

                                  23   referred to herein as “ClearEdge”) constitute a “single employer” under the WARN Act and are

                                  24   liable for violation of the Act’s notice requirement. Kohlberg Ventures, by this motion, seeks

                                  25   summary judgment against Wojciechowski on the grounds that “single employer” status is not a

                                  26   basis for imposing joint liability under the WARN Act, and that, in any event, Kohlberg Ventures

                                  27   was not Wojciechowski’s employer. Having considered the parties’ positions, relevant legal

                                  28   authority, and the record in this case, the Court GRANTS Kohlberg Ventures’ motion.
                                         Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 2 of 30




                                   1                                         II.   BACKGROUND

                                   2   A.     The Parties
                                   3          CEP LLC was formerly known as ClearEdge Power Corporation and, before then, was

                                   4   known as UTC Power Corporation. Declaration of John S. Eastburn, Jr. in support of Defendant

                                   5   Kohlberg Ventures, LLC’s Motion for Summary Judgment (“Eastburn Decl.”) ¶ 5. CEP Inc., a

                                   6   single member Delaware limited liability company, is the sole member of CEP LLC, meaning

                                   7   CEP Inc. owned 100% of CEP LLC. Id. The executive officers of CEP Inc. managed CEP LLC.

                                   8   Id. CEP LLC was headquartered at 195 Governor’s Highway in South Windsor, Connecticut. Id.

                                   9          CEP Inc. was an Oregon corporation with its headquarters at 920 Thompson Place, Suite

                                  10   100, Sunnyvale, California in 2013. Declaration of Shelley Hilderbrand in support of Defendant

                                  11   Kohlberg Ventures, LLC’s Motion for Summary Judgment (“Hilderbrand Decl.”) ¶ 2. Prior to

                                  12   that time, ClearEdge’s headquarters was located in Hillsboro, Oregon. Id.
Northern District of California
 United States District Court




                                  13          In February 2013, CEP Inc. acquired UTC Power Corporation, a subsidiary of United

                                  14   Technologies Corporation. Id. Following the acquisition, ClearEdge manufactured 400 kilowatt

                                  15   (“kW”) high temperature phosphoric acid fuel cells (“PAFCs”) for commercial and residential

                                  16   applications at its two facilities in South Windsor, Connecticut (“South Windsor Facilities”). Id. ¶

                                  17   3. ClearEdge was the employer of record of the South Windsor Facilities employees and issued

                                  18   employee paychecks and W2 forms. Id. Neither CEP LLC nor CEP Inc. are defendants in this

                                  19   case. See Complaint, ECF No. 1.

                                  20          Kohlberg Ventures is a limited liability company that operates as a venture capital firm that

                                  21   invests its own capital in, among other things, early stage cleantech companies. Eastburn Decl. ¶

                                  22   3. James Kohlberg is a Co-Founder and sole Member (owner) of Kohlberg Ventures. Id. ¶ 6.

                                  23   John S. Eastburn Jr. is a Co-Founder and Manager of Kohlberg Ventures. Id. ¶ 1. Kohlberg

                                  24   Ventures’ corporate address is and at all times was 3000 Alpine Road, Portola Valley, CA. Id. ¶ 3.

                                  25   Kohlberg Ventures never has manufactured any products, nor has it ever had officers or directors.

                                  26   Id. Neither CEP Inc. nor CEP LLC was a subsidiary of Kohlberg Ventures. Id. ¶ 8.

                                  27          In February 2013, Kohlberg Ventures made its only investment in CEP Inc. by purchasing

                                  28   Series F stock, after which Kohlberg Ventures owned approximately 3% of the total outstanding
                                                                                        2
                                            Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 3 of 30




                                   1   shares of CEP Inc. Id. ¶ 4; Declaration of Rene S. Roupinian in support of Plaintiff’s Opposition

                                   2   to Defendant’s Motion to Dismiss (“Roupinian Decl.”) Ex. 2. At the time of the employment

                                   3   terminations at issue in this case, various entities controlled by James Kohlberg owned a total of

                                   4   approximately two-thirds of CEP Inc. stock. Eastburn Decl. ¶ 4; Roupinian Decl., Ex. 2. These

                                   5   entities, each of which James Kohlberg was either the sole owner or controlling shareholder, were:

                                   6   The James A. Kohlberg Revocable Trust, Bay Area Holdings Inc., KCEP Acquisition Company

                                   7   LLC, KCEP 2 Acquisition Company LLC (collectively known as “Kohlberg Entities”), in addition

                                   8   to the shares owned by Defendant Kohlberg Ventures LLC. Eastburn Decl. ¶ 4; Roupinian Decl.,

                                   9   Ex. 2.

                                  10            Kohlberg Ventures has never had an ownership interest in or right to control any of these

                                  11   Kohlberg Entities. Eastburn Decl., ¶ 4. Nonetheless, in a March 30, 2014 letter to Samsung

                                  12   Everland, a potential ClearEdge customer, Kohlberg stated that “As you may know, Kohlberg
Northern District of California
 United States District Court




                                  13   Ventures, LLC and its affiliates (‘KV’) is the majority shareholders of ClearEdge, in which we

                                  14   began investing in 2004. Over this period, KV has invested over $130,000,000 million in the

                                  15   company.” Roupinian Decl. Ex. 1. On March 10, 2014, Kohlberg Ventures loaned $5 million

                                  16   dollars to CEP Inc. to address CEP Inc.’s near-term financing needs. Eastburn Decl. ¶ 12. Thus,

                                  17   Kohlberg Ventures’ financial involvement with ClearEdge was limited to its Series F investment

                                  18   in and subsequent $5 million loan to CEP Inc. Id. ¶ 8. Neither CEP Inc. nor CEP LLC was a

                                  19   subsidiary of Kohlberg Ventures. Id.

                                  20            Wojciechowski was an employee of ClearEdge in its South Windsor Facilities. On or

                                  21   about April 25, 2014, ClearEdge terminated Wojciechowski without notice. Six days later, on

                                  22   May 1, 2014, ClearEdge filed for bankruptcy.

                                  23   B.       Procedural History
                                  24            Wojciechowski filed an adversary class action against ClearEdge in bankruptcy court,

                                  25   alleging that CEP LLC and CEP Inc. were a “single employer” under the WARN Act and that it

                                  26   violated the Act when it fired him and other employees without the sixty day advance notice

                                  27   required by the Act. Wojciechowski entered into a settlement agreement with both ClearEdge

                                  28   entities in which he and the class released all claims they had against them and their respective
                                                                                         3
                                         Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 4 of 30




                                   1   estates, “excluding any third parties which may or may not be affiliated with Defendants

                                   2   ClearEdge Power, Inc. and ClearEdge Power LLC, including but not limited to Kohlberg Ventures

                                   3   LLC.” Kohlberg Ventures was not involved in the bankruptcy proceedings or in settlement

                                   4   negotiations. The bankruptcy court approved the settlement agreement, the ClearEdge bankruptcy

                                   5   estate paid a portion of the class members’ WARN Act wages and benefits, and the case closed

                                   6   soon thereafter.

                                   7          Wojciechowski then filed this putative class action on November 11, 2016, ECF. No. 1,

                                   8   seeking from Kohlberg Ventures, as a “single employer” with ClearEdge, an award for the balance

                                   9   of the WARN Act wages and benefits, i.e., what the Class is owed under the Act less the amount

                                  10   received from the ClearEdge estate. On February 7, 2017, Kohlberg Ventures moved to dismiss

                                  11   Wojciechowski’s claim on the basis of claim preclusion, ECF No. 20, and, on April 11, 2017, the

                                  12   district court granted Kohlberg’s motion with prejudice. ECF No. 35.
Northern District of California
 United States District Court




                                  13          The Ninth Circuit reversed. In Wojciechowski v. Kohlberg Ventures, LLC, 923 F.3d 685

                                  14   (9th Cir.), cert. denied sub nom. Kohlberg Ventures, LLC v. Wojciechowski, 140 S. Ct. 491, 205 L.

                                  15   Ed. 2d 319 (2019), the Ninth Circuit held that claim preclusion does not bar Wojciechowski’s

                                  16   current claim because the settlement agreement — in particular, the intent of the settling parties —

                                  17   determines the preclusive effect of the previous action and the settlement agreement explicitly did

                                  18   not release Wojciechowski and the class’ claims against Kohlberg. ECF Nos. 41 and 44. The

                                  19   Ninth Circuit stated in a footnote that, while liability under the WARN Act extends only to a

                                  20   person’s “employer,” 29 U.S.C. § 2104(a)(1), the term “employer” may include “parent and

                                  21   subsidiary companies ‘depending on the degree of their independence’ from one another and

                                  22   considering ‘(i) common ownership, (ii) common directors and/or officers, (iii) de facto exercise

                                  23   of control, (iv) unity of personnel policies emanating from a common source, and (v) the

                                  24   dependency of operations.’” Wojciechowski, 923 F.3d at 688, n.3, (citing Childress v. Darby

                                  25   Lumber, Inc., 357 F.3d 1000, 1006 (9th Cir. 2004), quoting Int’l Bd. of Teamsters v. Am. Delivery

                                  26   Serv. Co., 50 F.3d 770, 775 (9th Cir. 1995)).

                                  27          On May 8, 2019, the case was remanded and reassigned to the undersigned. ECF No. 42.

                                  28   On November 4, 2019, Wojciechowski’s Class Certification Motion was granted, certifying a
                                                                                        4
                                         Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 5 of 30




                                   1   class comprised of Wojciechowski and all similarly situated former employees who worked at or

                                   2   reported to one of ClearEdge Power’s Facilities in Connecticut, who were terminated without

                                   3   cause on or about April 25, 2014 and within 30 days of that date or who were terminated without

                                   4   cause as the reasonably foreseeable consequence of the mass layoffs and/or plant closings ordered

                                   5   on or about April 25, 2014. ECF No. 61.

                                   6          Kohlberg Ventures has made the instant motion seeking an order granting summary

                                   7   judgment as a matter of law on the grounds that “single employer” status is not a basis for

                                   8   imposing joint liability pursuant to the WARN Act and that, in any event, Kohlberg Ventures was

                                   9   not the employer of Wojciechowski or the class.

                                  10   C.     Factual Background
                                  11          1.      Nature of the relationship between ClearEdge and Kohlberg Ventures
                                  12          Kohlberg Ventures avers that the day-to-day management of ClearEdge’s business was
Northern District of California
 United States District Court




                                  13   controlled by CEP Inc.’s officers and managers under the leadership of David Wright, the Chief

                                  14   Executive Officer (“CEO”) of CEP Inc. Hilderbrand Decl. ¶ 8; Eastburn Decl. ¶ 9. However, it is

                                  15   undisputed that Kohlberg Ventures Manager Eastburn twice served as the interim Chief Operating

                                  16   Officer (“COO”) of CEP Inc. From January to April 2012, Eastburn was hired by then-CEO Russ

                                  17   Ford to be the interim COO. Eastburn Decl. ¶ 6. On or around April 7, 2014, following the

                                  18   resignation of ClearEdge’s COO Joseph Triompo, Eastburn again became CEP Inc.’s interim

                                  19   COO and President for approximately three weeks until ClearEdge’s bankruptcy filing on May 1,

                                  20   2014. Id.

                                  21          Other than Eastburn, Kohlberg Ventures asserts that neither Kohlberg, nor any other

                                  22   Kohlberg Ventures or Kohlberg Entities employees or representatives were officers or employees

                                  23   of ClearEdge. Id. Even so, Wojciechowski claims that Eastburn was involved in the day-to-day

                                  24   operations and management of ClearEdge by (1) preparing bonus recommendations for ClearEdge

                                  25   employees, which Kohlberg Ventures asserts was in his capacity as one of three members of the

                                  26   Compensation Committee of the ClearEdge Board of Directors (the “ClearEdge Board” or the

                                  27   “Board”), Reply Declaration of John S. Eastburn, Jr. in support of Defendant’s Motion for

                                  28   Summary Judgment (“Eastburn Reply Decl.”) ¶ 6, Roupinian Decl., Ex. 4, (2) setting agendas for
                                                                                         5
                                         Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 6 of 30




                                   1   ClearEdge board meetings, which Kohlberg Ventures asserts was part of his role as Secretary and

                                   2   for ClearEdge management meetings after he became interim COO and President in April 2014,

                                   3   and (3) advising on next steps regarding ClearEdge’s intellectual property counsel in a April 30,

                                   4   2014 email, Roupinian Decl. Ex. 4, which Kohlberg Ventures asserts was performed as

                                   5   ClearEdge’s interim COO and President, with the knowledge of ClearEdge’s Chief Financial

                                   6   Officer, Gloria Fan, and only because ClearEdge’s in-house counsel, Jennifer Adamy, was no

                                   7   longer employed by ClearEdge. Roupinian Decl. Ex. 4, Eastburn Reply Decl. ¶ 9.

                                   8          Kohlberg Ventures asserts that ClearEdge’s CEO David Wright did not work for Kohlberg

                                   9   Ventures or any entity affiliated with James Kohlberg. Eastburn Decl. ¶ 9. Wojciechowski

                                  10   disputes this, claiming that Wright’s employment was ultimately controlled by James Kohlberg,

                                  11   who directed his firing. Roupinian Decl. Ex. 5. On March 31, 2014, Kohlberg and Steven

                                  12   Gerbsman of Gerbsman Partners, an independent consultant engaged by the Board to assist with
Northern District of California
 United States District Court




                                  13   bankruptcy preparations, had an email exchange where Kohlberg’s opinion and decision was

                                  14   sought concerning Wright’s retention or termination. Id.

                                  15          2.      Constitution of ClearEdge Board
                                  16          James Kohlberg was the Chairman of the ClearEdge Board beginning in 2004 and

                                  17   remained in that position until after ClearEdge’s bankruptcy filing in 2014, but he was not an

                                  18   officer or employee of either CEP Inc. or CEP LLC. Eastburn Decl. ¶ 6. On September 26, 2006,

                                  19   John Eastburn became a Member of the ClearEdge Board and remained a Board member until

                                  20   after ClearEdge’s bankruptcy filing in 2014. Id. On January 22, 2008, the ClearEdge Board

                                  21   appointed Eastburn as its Secretary. Id.

                                  22           As of February 18, 2014, two of the three seats on the ClearEdge Board’s executive and

                                  23   compensation committees were held by Kohlberg Ventures’ Kohlberg and Eastburn and Kohlberg

                                  24   Ventures held one of the three seats on both the Board’s nominating committee and audit

                                  25   committee by Kohlberg and Eastburn, respectively. Roupinian Decl. Ex. 18.

                                  26          During 2013 and 2014, there were five other members of the ClearEdge Board in addition

                                  27   to John Eastburn and James Kohlberg: Frank Marshall, Phil Angelides, Kenneth DeFontes, Andy

                                  28   Geisse, and David B. Wright. Eastburn Decl. ¶ 7. Kohlberg Ventures states that Marshall,
                                                                                        6
                                           Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 7 of 30




                                   1   Angelides, DeFontes, Geisse, and Wright were selected as Board members based on their subject

                                   2   matter expertise and perceived value to ClearEdge. Id. None of them were ever employed or

                                   3   retained by Kohlberg Ventures or any Kohlberg Entity. Id. An outside search firm was retained

                                   4   to locate potential Board members and it recommended DeFontes. Id. Kohlberg Ventures

                                   5   contends that, as a result, a supermajority of the ClearEdge Board of Directors – five of the seven

                                   6   members – was unaffiliated with Kohlberg Ventures or James Kohlberg. Id. Eastburn avers that

                                   7   neither he, Kohlberg Ventures, James Kohlberg, nor any entity affiliated with James Kohlberg had

                                   8   an agreement with any member of the ClearEdge Board to vote any particular way on matters

                                   9   subject to a ClearEdge Board vote. Id. ¶ 10.

                                  10           Nevertheless, Wojciechowski asserts that Board members Angelides, Geisse and Wright

                                  11   had prior business and/or personal relationships with Kohlberg and were recommended to join the

                                  12   ClearEdge board by Kohlberg.1 Roupinian Decl. Ex. 7, Kohlberg Depo. 33:2-34:5, 35:3-15;
Northern District of California
 United States District Court




                                  13   Roupinian Decl. Ex. 8, Kohlberg Depo. 30:15-31:23.

                                  14           Wojciechowski further claims that ClearEdge’s board of directors failed to observe

                                  15   corporate formalities, including operating without board committees, Roupinian Decl. Ex. 18, and

                                  16   keeping minutes of its meetings. Roupinian Decl. Ex. 17. Kohlberg Ventures objects that the

                                  17   email Wojciechowski relies upon shows only that Eastburn said he did not have certain

                                  18   ClearEdge’s Board minutes in his possession. Kohlberg Ventures further asserts that ClearEdge

                                  19   maintained minutes of its Board meetings since at least 2006 through 2013 and that it previously

                                  20   had Board committees and re-started them in February 2014. Eastburn Reply Decl. ¶ 2.

                                  21           3.     No Shared Personnel or Human Resources Policies
                                  22           ClearEdge had its own Human Resources department and employed its own Human

                                  23   Resources staff that did not work for or provide services to Kohlberg Ventures. Hilderbrand Decl.

                                  24   ¶ 6; Eastburn Decl. ¶ 9. At various times, ClearEdge had a Vice President of Human Resources

                                  25   who, along with the Human Resources department, managed ClearEdge’s labor relations.

                                  26

                                  27   1
                                         Wojciechowski claims Kohlberg was also responsible for Frank Marshall being on the
                                  28   ClearEdge Board, but Kohlberg testified that Marshall was “connected to the company before our
                                       investment.” Kohlberg Depo. 34:22-35:2.
                                                                                      7
                                         Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 8 of 30




                                   1   Eastburn Decl. ¶ 9. Neither Kohlberg Ventures nor any entity affiliated with James Kohlberg ever

                                   2   shared a human resource information system or other personnel, benefits, recordkeeping, or

                                   3   payroll system with ClearEdge, nor otherwise had any shared or common personnel practices.

                                   4   Hilderbrand Decl. ¶ 6, Eastburn Decl. ¶ 9.

                                   5          ClearEdge maintained an employee handbook that established the employment terms and

                                   6   conditions governing its employees. Hilderbrand Decl. ¶ 8. Kohlberg Ventures was not involved

                                   7   in the drafting or enforcement of the ClearEdge employee handbook. Id. Neither Kohlberg

                                   8   Ventures nor any entity affiliated with James Kohlberg ever had a Shared Services Agreement

                                   9   with ClearEdge. Eastburn Decl. ¶ 9. ClearEdge employed its own in-house legal counsel,

                                  10   Jennifer Adamy, who was based in South Windsor, Connecticut. Hilderbrand Decl. ¶ 6; Eastburn

                                  11   Decl. ¶ 9.

                                  12          Kohlberg Ventures and ClearEdge did not jointly train their employees, nor did they share
Northern District of California
 United States District Court




                                  13   training or instruction policies or practices. Hilderbrand Decl. ¶ 6. ClearEdge trained its own

                                  14   employees without assistance from Kohlberg Ventures. Id. Neither Kohlberg Ventures nor any

                                  15   entity affiliated with James Kohlberg ever had any involvement in hiring, training, disciplining or

                                  16   supervising ClearEdge employees or otherwise provided training or instruction policies or

                                  17   practices. Eastburn Decl. ¶ 8. At no time did Kohlberg Ventures employ, retain or utilize any

                                  18   ClearEdge employee to provide services at Kohlberg Ventures. Id. ¶ 9.

                                  19          Kohlberg Ventures asserts that ClearEdge controlled all of its own labor and employee

                                  20   relations without involvement by Kohlberg Ventures, Eastburn Decl. ¶ 8, and that ClearEdge was

                                  21   not required to and did not seek approval from Kohlberg Ventures before making operational or

                                  22   employee relations related decisions, including the hiring and firing of employees. Hilderbrand

                                  23   Decl. ¶ 7. Any activities performed on behalf of ClearEdge, Kohlberg Ventures states, were

                                  24   performed in the capacity of Kohlberg and Eastburn as ClearEdge Board members (and for

                                  25   Eastburn as interim COO and President after April 7, 2014) and alongside other Board members.

                                  26   Roupinian Decl. Ex. 33; Eastburn Reply Decl. ¶ 8.

                                  27          4.      Operational Connections Between ClearEdge and Kohlberg Ventures
                                  28          Neither Kohlberg Ventures nor any entity affiliated with James Kohlberg ever shared
                                                                                        8
                                         Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 9 of 30




                                   1   administrative or purchasing systems with ClearEdge, ever interchanged supervisors or equipment

                                   2   with ClearEdge, or ever commingled finances with ClearEdge. Hilderbrand Decl. ¶ 6; Eastburn

                                   3   Decl. ¶ 9. Neither Kohlberg Ventures nor any entity affiliated with James Kohlberg ever had joint

                                   4   bank accounts with ClearEdge nor did the businesses have the ability to access each other’s bank

                                   5   accounts or finances. Eastburn Decl. ¶ 9. Neither Kohlberg Ventures nor any entity affiliated

                                   6   with James Kohlberg ever served as a guarantor of loans or credit extended to ClearEdge, or vice

                                   7   versa, id. ¶ 10, nor did they own any real property or equipment together with ClearEdge, nor did

                                   8   they rent or lease real property or equipment to or from ClearEdge. Hilderbrand Decl. ¶ 7;

                                   9   Eastburn Decl. ¶ 9. ClearEdge did not purchase goods from or sell goods to Kohlberg Ventures,

                                  10   nor did it share equipment or other property with Kohlberg Ventures. Hilderbrand Decl. ¶ 7.

                                  11           Kohlberg Ventures asserts that neither it nor any entity affiliated with James Kohlberg

                                  12   ever had any involvement in writing, approving, or negotiating purchase orders, bidding on
Northern District of California
 United States District Court




                                  13   projects, approving projects, facilitating sales, or procuring equipment or materials for ClearEdge.

                                  14   Hilderbrand Decl. ¶ 7; Eastburn Decl. ¶ 8. Other than during the time Eastburn was appointed

                                  15   Interim COO and President between April 7, 2014 and May 1, 2014, he did not have or perform an

                                  16   operational role with ClearEdge. Eastburn Reply Decl. ¶ 4.

                                  17          Wojciechowski, for his part, asserts that in 2014, Eastburn was involved in the operations

                                  18   of ClearEdge, including management of the sales process and contractors. He points to an email

                                  19   to ClearEdge personnel on March 10, 2014 in which Eastburn wrote: “I’ve been asked to review

                                  20   the cycle – what we buy, from whom, controls, how we change part #s, inventory, required

                                  21   purchasing timeframes etc. In our meeting I’d like to dig in to the relevant processes, review the

                                  22   agreements with our vendors, understand your organization, map to engineering resources etc.”

                                  23   Roupinian Decl. Ex. 9.

                                  24          Leading up to the decision to file bankruptcy, Eastburn and Kohlberg along with

                                  25   ClearEdge’s CFO created “Plan C,” an operational plan to achieve profitability by January 2015

                                  26   by implementing cost reductions of between 30-50% in all areas, including plant overhead, service

                                  27   and installation, research and development, and sales. Roupinian Decl. Ex. 9. In March and April

                                  28   2014, Eastburn was involved in cost analysis of ClearEdge’s equipment, installation and payments
                                                                                        9
                                           Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 10 of 30




                                   1   processes, and discussions of pricing for parts, and he directed ClearEdge payments to vendors.

                                   2   Id. Eastburn was also involved in discussions about how to convince ClearEdge’s vendors to

                                   3   resume business with ClearEdge. Id.

                                   4           On March 24, 2014, Eastburn sent out an email relaying what was discussed during a

                                   5   Board call and outlining a “Go Forward Action Plan” that directed ClearEdge’s top executives to

                                   6   call on ClearEdge’s twenty most critical vendors/creditors and to follow up with updates. Id. For

                                   7   the initial call Eastburn wrote out a three-paragraph script that he instructed the three Chief

                                   8   Officers of ClearEdge to read to vendors/creditors to “stabilize” them. Id.

                                   9           5.     Demise of ClearEdge
                                  10           ClearEdge was not generating cash flow from its operations sufficient to sustain its

                                  11   operations and growth and thus required occasional infusions of new equity or debt financing.

                                  12   Eastburn Decl. ¶ 11. In January 2014, ClearEdge engaged Robert W. Baird & Co. Incorporated
Northern District of California
 United States District Court




                                  13   (“Baird”), a major investment capital firm, to raise new equity capital. Id. ¶ 12. On March 10,

                                  14   2014, Kohlberg Ventures loaned CEP Inc. $5 million to address CEP Inc.’s near-term financing

                                  15   needs. Id.

                                  16           ClearEdge management provided projections to the Board at a March 17, 2014 meeting

                                  17   reflecting an expected cash shortfall in April 2014 due, in part, to expected sales being delayed to

                                  18   the May/June 2014 timeframe. Id. ¶ 13. At that time, ClearEdge was negotiating for financing

                                  19   with affiliates of Macquarie Group Limited, an Australian multinational investment bank and

                                  20   financial services company (“Macquarie”), for a $20 million loan and with two entities affiliated

                                  21   with James Kohlberg for a $25 million loan (“Loan Proposals”). Id. Both Loan Proposals were

                                  22   subject to conditions precedent that ultimately were not satisfied. Id. The Loan Proposal by the

                                  23   two entities affiliated with James Kohlberg was subject to three conditions: (1) a firm purchase

                                  24   order regarding a Samsung Everland project in South Korea with KHNP, a condition that was also

                                  25   part of the Macquarie Loan Proposal;2 (2) the Macquarie affiliate $20 million loan funding; and

                                  26
                                       2
                                  27     The Macquarie loan did not originally include the same requirement as the Kohlberg-affiliated
                                       entities that Samsung remove a contingency clause in its order. However, after its initial decision
                                  28   to provide $20 million in financing to ClearEdge, Macquarie subsequently made its financing
                                       offer subject to the two Kohlberg Affiliates providing their $25 million financing with the
                                                                                        10
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 11 of 30




                                   1   (3) a purchase order from Verizon for a minimum of ten ClearEdge units. Id. ¶ 14. These three

                                   2   funding conditions were not satisfied and the two entities affiliated with James Kohlberg did not

                                   3   provide the loan. Id.

                                   4          With regard to the first financing condition, on March 20, 2014, ClearEdge signed an

                                   5   equipment purchase order with Samsung Everland in South Korea for 70 fuel cell units amounting

                                   6   to approximately $101,000,000 in new business. Id. ¶ 15. However, the Samsung Everland

                                   7   purchase order contained a “Contingency Covenant,” which required that a public works project in

                                   8   South Korea known as the “Busan Project” had to have been officially approved by the local

                                   9   South Korean governmental entity (“KHNP”) and a Special Purpose Company be formed among

                                  10   Samsung Everland, the government entity and the local power utility in order for the Samsung

                                  11   Everland purchase order to be effective. Id. The Contingency Covenant provided that, unless

                                  12   Busan Project was officially approved, the Samsung Everland purchase order was “void.” Id.
Northern District of California
 United States District Court




                                  13          In anticipation of the March 22, 2014 Board meeting, Eastburn provided the Board with an

                                  14   agenda that included a breakdown of Dorsey & Whitney LLP’s (“Dorsey’s”) billable rates for the

                                  15   Board’s consideration depending on whether the law firm would be retained for advice only or for

                                  16   the restructuring of the company, i.e., bankruptcy. Eastburn Reply Decl. Ex. A. The agenda also

                                  17   provided some brief notes regarding why Dorsey was being recommended, including that the

                                  18   partners had been practicing for over twenty years, they had labor counsel as part of their staff,

                                  19   and they were recommended by Board advisor Gerbsman. Resumes of the Dorsey attorneys were

                                  20   attached to the agenda email for the Board’s review and consideration. Id. On March 24, 2014,

                                  21   only after the Board meeting, Eastburn asked Dorsey bankruptcy attorney Stephen T. O’Neill

                                  22   (“O’Neill”) to send an engagement letter. Roupinian Decl. Ex. 6. On March 27, Kohlberg

                                  23   authorized the retention of O’Neill as insolvency counsel. Roupinian Decl. Ex. 25.

                                  24   Wojciechowski, however, asserts that Eastburn and Kohlberg directed O’Neill’s retention without

                                  25   input from other members of the ClearEdge Board. Id.

                                  26          In late March 2014, Neal Starling, ClearEdge’s Vice President of Sales and Marketing,

                                  27

                                  28
                                       Kohlberg affiliates’ contingencies satisfied. Eastburn Reply Decl. ¶ 14 & Ex. E.
                                                                                        11
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 12 of 30




                                   1   CEO Wright, and Eastburn traveled to South Korea to negotiate with Samsung Everland for the

                                   2   removal of the Contingency Covenant. Eastburn Decl. ¶ 16. This Samsung could not do.

                                   3   Consequently, on March 31, 2014, Kohlberg sent an email to Eastburn saying, “Time to file,

                                   4   Come home.” Roupinian Decl. Ex. 26. That same day, Kohlberg emailed O’Neill telling him to

                                   5   prepare to file for bankruptcy for ClearEdge. Roupinian Decl. Ex. 12. Kohlberg then emailed the

                                   6   Board to tell them he advised bankruptcy counsel to begin preparations file and said the Board

                                   7   would “approve the necessary resolutions” at the meeting the next day. Id. Ex. 15.

                                   8          Wright replied to Kohlberg and the Board the same day, saying he was “very disappointed

                                   9   that we announced the company closing via email prior to holding the board meeting.” Id. Ex. 14.

                                  10   He stated that “the company closure [ ] should have been a Board decision” and ended by

                                  11   repeating that he was “extremely disappointed at this decision.” Id. Wright followed this with

                                  12   another email to Kohlberg in which he wrote “Jim, I am absolutely amazed you made this decision
Northern District of California
 United States District Court




                                  13   without looking at alternatives and by email.” Id. Ex. 16, Deposition of James A. Kohlberg

                                  14   (“Kohlberg Depo.”) 93:14-95:7. Wright explained the reasons he thought bankruptcy was

                                  15   premature and implored him to reconsider, saying, “Do not walk away.” Roupinian Decl. Ex. 16.

                                  16          Although Kohlberg recommended that the Board pursue bankruptcy, at the next meeting

                                  17   on April 1, 2014, the Board disregarded Kohlberg’s decision and did not vote to file for

                                  18   bankruptcy protection. Instead, the Board “authorized the pursuit of three potential plans for

                                  19   moving ClearEdge forward.” Eastburn Decl. ¶ 17.

                                  20          Between March 31, when Wojciechowski alleges Kohlberg unilaterally decided to place

                                  21   ClearEdge in bankruptcy, and April 22, when the Board actually decided to cease operations and

                                  22   file for bankruptcy, the ClearEdge Board continued to engage in the decision-making process over

                                  23   multiple Board meetings. Eastburn Decl., ¶¶ 19-20; Eastburn Reply Decl. ¶ 13, Exs. A-D. The

                                  24   Board considered different ways to sustain ClearEdge’s business, including continued negotiations

                                  25   with Samsung Everland to have the Contingency Covenant removed, pursuit of collections of cash

                                  26   from customer invoices, delaying the payment of vendor accounts, and raising debt and

                                  27   investment capital from multiple sources. See, e.g., Eastburn Reply Decl., Ex. A-D. During this

                                  28   time, ClearEdge regularly assessed these efforts and whether to proceed with bankruptcy. See,
                                                                                       12
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 13 of 30




                                   1   e.g., Eastburn Reply Decl., Ex. B. For example, in the April 1, 2014 Board meeting agenda, the

                                   2   topics of discussion included reports from Wright and Gerbsman, explore sale opportunities, board

                                   3   duties and obligations, exercise of best good faith business judgment, exposure for breach of

                                   4   fiduciary duty, and Chapter 11 process timing and possible outcomes. Id.

                                   5          On April 6, 2014, Wright wrote a letter to the ClearEdge Board saying that he felt they

                                   6   were receiving “prejudiced advice” from the bankruptcy attorneys about the urgency of filing and

                                   7   stated that he will vote against a plan to file bankruptcy. Roupinian Decl. Exs. 13 and 16,

                                   8   Kohlberg Depo. 108:5-110:3. At a meeting that same day, the Board again voted not to file for

                                   9   bankruptcy at that time. Eastburn Reply Decl. ¶ 7. Instead, the Board asked Eastburn to draft

                                  10   “Plan C,” which involved downsizing the business but continuing operations, as another option to

                                  11   explore and requested that ClearEdge seek additional financing sources. Id., Eastburn Decl. ¶¶ 17-

                                  12   19. Thereafter, the Board worked on three plans pertaining to the future of ClearEdge: “Plan A”
Northern District of California
 United States District Court




                                  13   was to obtain additional capital, “Plan B” was to file bankruptcy, and “Plan C” was the new

                                  14   downsized business plan, which was delivered to the Board on April 18, 2014. Eastburn Decl. ¶

                                  15   19. In the April 18, 2014 Board meeting agenda, too, topics of discussion included a review of the

                                  16   recent sales activities and vendor accounts; the status of efforts to raise capital through Macquarie,

                                  17   Herbert, Gerbsman, and Kohlberg Ventures; a “Decision Point” regarding whether to file for

                                  18   bankruptcy; and the Plan C. Eastburn Reply Decl. Ex. C.

                                  19          With the $45 million in interim debt financing being uncertain, and not having obtained

                                  20   other sources of short-term financing beyond the $5 million loan from Kohlberg Ventures,

                                  21   ClearEdge faced running out of the funds required to operate. Eastburn Decl. ¶ 18. In early April

                                  22   2014, the ClearEdge Board directed its funding consultant Baird to focus its attention on six to

                                  23   eight venture capital and private equity groups that might have an interest in investing in

                                  24   ClearEdge and could make decisions to invest quickly. Id. ¶ 12. Starting in 2007, ClearEdge had

                                  25   retained the law firm Davis Polk & Wardwell as its outside corporate counsel and, in April 2014,

                                  26   again sought legal advice during the time period leading up to ClearEdge’s bankruptcy filing. Id.

                                  27   ¶ 18. In addition, from April 6-8, 2014, Samsung Everland executives traveled to Northern

                                  28   California to meet with James Kohlberg, John Eastburn, and ClearEdge executives to continue
                                                                                        13
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 14 of 30




                                   1   discussions about the Contingency Covenant. Id. ¶ 17.

                                   2            In connection with the Board’s Plan A, in early April 2014, Eastburn participated on a

                                   3   conference call with Kohlberg, CFO Fan, Gavin Herbert, an existing ClearEdge shareholder not

                                   4   affiliated with Kohlberg Ventures or any entity affiliated with James Kohlberg, and Bill Cox,

                                   5   Herbert’s financial advisor. Id. ¶ 19. Following the early April 2014 call, ClearEdge worked with

                                   6   one of Herbert’s affiliates, Shea Ventures, on due diligence for potential financing. Id. ¶ 19.

                                   7   However, on April 22, 2014, Eastburn informed the Board by email that Shea Ventures declined

                                   8   to invest in ClearEdge, explaining that in its experience with a clean-tech business with negative

                                   9   gross margins, the amount and duration of the required financing commitment was indeterminate.

                                  10   Id.

                                  11            Finally, ClearEdge ran out of operating funds before it was able to satisfy the loan

                                  12   conditions for the $45 million in interim debt financing or locate other financing. Id. ¶ 20.
Northern District of California
 United States District Court




                                  13   Wojciechowski points to a March 31, 2014 email from Fan to Wright, Kohlberg, Eastburn, and

                                  14   Gerbsman to inform them that Macquarie Bank had approved the $20 million loan to ClearEdge,

                                  15   Roupinian Decl. Ex. 13, but this was premature, as Macquarie subsequently made its financing

                                  16   offer subject to the $25 million funding by the two Kohlberg Affiliates. Eastburn Reply Decl. ¶ 14

                                  17   Ex. E.

                                  18            On April 22, 2014, the full Board held a telephonic meeting and by unanimous Board vote,

                                  19   made the decision to shut down ClearEdge’s operations, file for Chapter 11 bankruptcy, and

                                  20   authorize the discharge of employees not needed to sustain ClearEdge through the bankruptcy

                                  21   process, including Wojciechowski and other employees at its South Windsor Facilities. Eastburn

                                  22   Decl. ¶ 20. Kohlberg Ventures avers that the decisions to shut down ClearEdge’s operations, file

                                  23   for Chapter 11 bankruptcy, and implement the employment terminations at issue in this case were

                                  24   made by a unanimous vote by the ClearEdge Board that followed Board procedures and not by

                                  25   Kohlberg Ventures or any entity affiliated with James Kohlberg. Id. ¶ 20.

                                  26            However, Wojciechowski disputes this, asserting that the April 22 Board vote was just a

                                  27   formality after the decision to file bankruptcy had already been unilaterally made by Kohlberg on

                                  28   behalf of Kohlberg Ventures. Roupinian Decl. Ex. 15. Wojciechowski also claims that the final
                                                                                         14
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 15 of 30




                                   1   bankruptcy decision had already been made by Kohlberg Ventures over the objection of Wright,

                                   2   as demonstrated by the March 31, 2014 email from Wright to Kohlberg in which he wrote, “Jim, I

                                   3   am absolutely amazed you made this decision without looking at alternatives and by email.”

                                   4   Deposition of James A. Kohlberg, 93:14-95:7, 108:5-110:3, Roupinian Decl. Ex. 16.

                                   5          On April 24, 2014, ClearEdge closed its manufacturing operation in South Windsor,

                                   6   Connecticut and terminated employees working there, after efforts to raise capital and financing

                                   7   failed. Hilderbrand Decl. ¶ 9; Eastburn Decl. ¶ 21. Wojciechowski asserts ClearEdge did not shut

                                   8   down on April 24, 2014 but kept operations open in order to market and sell itself in bankruptcy.

                                   9          Along with other Board members, Kohlberg and Eastburn were involved in the preparation

                                  10   of ClearEdge’s WARN notice to employees, including the selection of employees to be

                                  11   terminated, the language, timing, means of giving the notice, and other communications to

                                  12   employees. Roupinian Decl. Exs. 33 and 34; Eastburn Reply Decl. ¶ 8. Wojciechowski, however,
Northern District of California
 United States District Court




                                  13   argues that Kohlberg Ventures was in control of the WARN Act notice and points to two email

                                  14   chains in particular that show (1) on April 19, 2014, Eastburn directed ClearEdge employee

                                  15   Arianna Kalian to proceed with the reduction in force mass layoff on April 22, 2014, Roupinian

                                  16   Decl., Ex. 10, and (2) on April 29, 2014, Eastburn sent an email to ClearEdge CFO Gloria Fan in

                                  17   which he declared, “We should make an additional cut [in ClearEdge personnel] as soon as the

                                  18   bankruptcy is filed” and states “[h]ere are the names that I think should be on the list.” Id.

                                  19   Kohlberg Ventures responds that these are not directives but recommendations regarding the

                                  20   employees to be terminated.

                                  21          On April 25, 2014, Wojciechowski and class members were terminated without any

                                  22   advance notice. Plaintiff received a hand-delivered letter dated April 25, 2014 which states:

                                  23   “Effective immediately, except to the extent there likely will be a small group involved in winding

                                  24   up operations for the next 30 to 90 days, ClearEdge is permanently laying off all of its employees

                                  25   at its South Windsor, Connecticut facilities, which includes you, and is closing its operations at

                                  26   these locations... This unfortunately means that your employment is being terminated and has

                                  27   ended at ClearEdge.” The April 25th Letter further states: “…ClearEdge has just learned that its

                                  28   significant customer will not release its contract contingencies for many months. Moreover, the
                                                                                         15
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 16 of 30




                                   1   Company’s potential lenders and equity investors similarly have declined to change their position

                                   2   and finalize any additional financing or equity infusion. Because these efforts have not been

                                   3   successful, the Company has found itself in business circumstances that were not reasonably

                                   4   foreseeable at an earlier time, and it instead has been placed in a position that it meets the

                                   5   standards for consideration as a “faltering company” under the WARN Act.” Letter dated April

                                   6   25, 2014, Ex. 35.

                                   7          On May 1, 2014, ClearEdge initiated its Chapter 11 bankruptcy in the U.S. District Court

                                   8   for the Northern District of California. Hilderbrand Decl. ¶ 10.

                                   9                                        III.   LEGAL STANDARD
                                  10          Summary judgment is proper where there is “no genuine dispute as to any material fact and

                                  11   the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The party moving

                                  12   for summary judgment bears the initial burden of identifying those portions of the pleadings,
Northern District of California
 United States District Court




                                  13   discovery and affidavits that demonstrate the absence of a genuine issue of material fact. Celotex

                                  14   Corp. v. Catrett, 477 U.S. 317, 323 (1986). Material facts are those that may affect the outcome

                                  15   of the case, and a dispute as to a material fact is genuine if there is sufficient evidence for a

                                  16   reasonable jury to return a verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477

                                  17   U.S. 242, 248 (1986).

                                  18          If the moving party meets its initial burden, the opposing party must then set forth specific

                                  19   facts showing that there is some genuine issue for trial. Fed. R. Civ. P. 56(c)(1); Anderson, 477

                                  20   U.S. at 250. All reasonable inferences must be drawn in the light most favorable to the

                                  21   nonmoving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

                                  22   (1986); Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004). However, it is not

                                  23   the task of the Court “to scour the record in search of a genuine issue of triable fact.” Keenan v.

                                  24   Allan, 91 F.3d 1275, 1279 (9th Cir. 1996). The nonmoving party has the burden “to identify with

                                  25   reasonable particularity the evidence that precludes summary judgment.” Id. Thus, “[t]he district

                                  26   court need not examine the entire file for evidence establishing a genuine issue of fact, where the

                                  27   evidence is not set forth in the opposing papers with adequate references so that it could

                                  28   conveniently be found.” Carmen v. S.F. Unified Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001);
                                                                                          16
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 17 of 30




                                   1   Christian Legal Soc. Chapter of Univ. of Cal. v. Wu, 626 F.3d 483, 488 (9th Cir. 2010) (“Judges

                                   2   are not like pigs, hunting for truffles buried in briefs.”) (citations omitted).

                                   3           “While the evidence presented at the summary judgment stage does not yet need to be in a

                                   4   form that would be admissible at trial, the proponent must set out facts that it will be able to prove

                                   5   through admissible evidence.” Norse v. City of Santa Cruz, 629 F.3d 966, 973 (9th Cir. 2010)

                                   6   (citing Fed. R. Civ. P. 56(c) (“An affidavit or declaration used to support or oppose a motion must

                                   7   be made on personal knowledge, set out facts that would be admissible in evidence, and show that

                                   8   the affiant or declarant is competent to testify on the matters stated.”)). To survive summary

                                   9   judgment, the nonmoving party “must set forth non-speculative evidence of specific facts, not

                                  10   sweeping conclusory allegations.” Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d

                                  11   1047, 1061 (9th Cir. 2011) (citations omitted).

                                  12                                             IV.    DISCUSSION
Northern District of California
 United States District Court




                                  13   A.      The Requirements of the WARN Act
                                  14           The WARN Act requires certain employers to provide sixty-days’ notice to employees

                                  15   prior to a “plant closing” or a “mass layoff.” 29 U.S.C. § 2102(a). An employer who fails to

                                  16   comply with the WARN Act’s provisions is liable to each affected former employee for back pay

                                  17   and benefits for up to sixty days, plus attorney’s fees. Id. § 2104(a).

                                  18           A “plant closing” means “the permanent or temporary shutdown of a single site of

                                  19   employment ... if the shutdown results in an employment loss at the single site of employment

                                  20   during any 30–day period for 50 or more employees excluding any part-time employees.” Id. §

                                  21   2101(a)(2). A “mass layoff” means a reduction in force which—(A) is not the result of a plant

                                  22   closing; and (B) results in an employment loss at the single site of employment during any 30–day

                                  23   period for—(i) (I) at least 33 percent of the employees (excluding any part-time employees); and

                                  24   (II) at least 50 employees (excluding any part-time employees); or (ii) at least 500 employees

                                  25   (excluding any part-time employees). Id. § 2101(a)(3). Consequently, whether it is a plant closing

                                  26   or a mass layoff, when at least fifty full-time employees are affected, the WARN Act’s notice

                                  27   requirement is triggered.

                                  28           There is no dispute that the reduction in force and subsequent closure of ClearEdge’s
                                                                                          17
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 18 of 30




                                   1   South Windsor plant triggered the Act’s notice requirement and that such notice was not provided

                                   2   to Wojciechowski and the class.

                                   3   B.     “Single Employer” Status Determines Coverage by the WARN Act
                                   4          Under the “single employer” test, multiple companies may be treated as a single employer

                                   5   under the WARN Act. Childress v. Darby Lumber, Inc., 357 F.3d 1000, 1005–06 (9th Cir. 2004).

                                   6   The WARN Act single employer doctrine incorporates the existing legal rules for this doctrine.

                                   7   20 C.F.R. § 639.3(a)(2), see also DOL Preamble to 20 C.F.R. § 639.3(a), 54 Fed. Reg. 16,041, 045

                                   8   (April 20, 1989) (“The intent of the regulatory provision relating to independent contractors and

                                   9   subsidiaries . . . is intended only to summarize existing law that has developed under State

                                  10   Corporations laws and such statutes as the [National Labor Relations Act] NLRA, the Fair Labor

                                  11   Standards Act (FLSA) and the Employee Retirement Income Security Act (ERISA). … [T]he

                                  12   regulation is not intended to foreclose any application of existing law or to identify the source of
Northern District of California
 United States District Court




                                  13   legal authority for making determinations of whether related entities are separate...”).

                                  14          The “single employer” determination neither confers nor precludes statutory liability: the

                                  15   single employer test “does not determine joint liability . . . but instead determines whether a

                                  16   defendant can meet the statutory criteria of an employer” for applicability of the relevant statutory

                                  17   scheme. Anderson v. Pacific Maritime Association, 336 F.3d 924, 928, 929 (9th Cir. 2003) (in

                                  18   assessing coverage under Title VII, stating, “We use the integrated enterprise test to judge the

                                  19   magnitude of interconnectivity for determining statutory coverage”) (citing Kang v. U. Lim. Am.,

                                  20   Inc., 296 F.3d 810, 815–16 (9th Cir. 2002) (applying the “integrated enterprise” test in order to

                                  21   determine whether two or more employers are so interrelated that they form an integrated

                                  22   enterprise such that a defendant can meet the statutory criteria of an “employer” for Title VII

                                  23   applicability)). Accordingly, if analysis of the factors results in finding that two businesses are

                                  24   functionally a “single employer” and are therefore covered under the statute, then liability of the

                                  25   “single employer” may subsequently be assessed within the statutory framework. See, e.g., Chao

                                  26   v. A-One Med. Servs., Inc., 346 F.3d 908, 917 (9th Cir. 2003) (affirming the district court’s

                                  27   application of the three-element, FLSA-specific definition of “enterprise” contained in 29 U.S.C. §

                                  28   203(r)(1) to analyze whether two different organizational units could be grouped together as a
                                                                                         18
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 19 of 30




                                   1   “single enterprise” for the purpose of determining coverage under FLSA, § 207.)

                                   2          Once the coverage determination has been made, then the analysis of liability for a

                                   3   violation of the WARN Act may be made. See, e.g., Childress, 357 F. 3d at 1007 (stating that “the

                                   4   relevant factors, taken as a whole, support the district court’s finding that [two companies]

                                   5   operated as a single employer for the purposes of the WARN Act, and that the WARN Act applies

                                   6   to their conduct.”). Hence, Kohlberg Ventures’ argument that a determination of status as a

                                   7   “single employer” cannot form the basis of a subsequent finding of liability is going a step too far.

                                   8   If the WARN Act applies to an employer’s conduct, then violation of the WARN Act subjects that

                                   9   employer to liability to those hurt by such conduct.

                                  10          Here, there is no dispute that the WARN Act applies to ClearEdge and that, with only one

                                  11   Member and one Manager, Kohlberg Ventures would not, on its own, be covered by the Act.

                                  12   However, if ClearEdge and Kohlberg Ventures are determined to be a single employer, the
Northern District of California
 United States District Court




                                  13   WARN Act would apply equally to Kohlberg Ventures.

                                  14   C.     The “Single Employer” Test
                                  15          Under the WARN Act, independent contractors and subsidiaries which are wholly or

                                  16   partially owned by a parent company are treated as separate employers or as a part of the parent or

                                  17   contracting company “depending upon the degree of their independence from the parent.” 20

                                  18   C.F.R. § 639.3(a)(2). “Some of the factors to be considered in making this determination are (i)

                                  19   common ownership, (ii) common directors and/or officers, (iii) de facto exercise of control, (iv)

                                  20   unity of personnel policies emanating from a common source, and (v) the dependency of

                                  21   operations.” Id. The first factor is the “least important,” and the other factors are “guideposts

                                  22   only.” Childress, 357 F.3d at 1005. The inquiry “ultimately depends on all the circumstances of

                                  23   the case and is characterized as an absence of an arms-length relationship found among

                                  24   unintegrated companies.” Id. at 1005–06.

                                  25          There must be a “fact-specific inquiry whereby the court must determine from a

                                  26   multiplicity of criteria whether the operations of the parent and subsidiary are so interrelated as to

                                  27   find an absence of an arm’s length relationship between unintegrated companies.” Childress v.

                                  28   Darby Lumber Inc., 126 F. Supp. 2d 1310, 1314 (D. Mont. 2001) (simplified), aff’d, 357 F.3d
                                                                                         19
                                           Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 20 of 30




                                   1   1000 (9th Cir. 2004). “[T]he basic point of the inquiry is clear: has [the parent company]

                                   2   structured its relationship with [the subsidiary company] in such a fashion as to control [the

                                   3   subsidiary company] and, at the same time, avoid [the parent’s] obligations under federal law?”

                                   4   Int’l Bhd. of Teamsters v. American Delivery Service, Co., 50 F.3d 770, 776 (9th Cir. 1995).

                                   5           The Court discusses each of the “single employer” factors, reserving the “de facto control”

                                   6   discussion for last, and turning finally to what the inquiry “ultimately depends on,” that is,

                                   7   whether the totality of circumstances demonstrate an arms-length relationship between the

                                   8   companies.

                                   9           1.     Common Ownership
                                  10           As to the first, “least important” factor, no issue of fact has been raised regarding common

                                  11   ownership of the two companies. “[J]ust as a parent will not be held liable solely because of its

                                  12   ownership of the subsidiary, so too a lender will not be liable solely because of the financial
Northern District of California
 United States District Court




                                  13   dependence that necessitated the loan in the first place.” Pearson v. Component Tech. Corp., 247

                                  14   F.3d 471, 496 (3rd Cir. 2001) (affirming summary judgment dismissing WARN Act “single

                                  15   employer” claim because the plaintiff’s evidence did not establish the “high degree of integration”

                                  16   required). It is well established that stock ownership alone is not grounds for holding a parent

                                  17   liable for its subsidiary’s actions. See United States v. Bestfoods, 524 U.S. 51, 61–62 (1998) (“the

                                  18   exercise of the control which stock ownership gives to stockholders . . . will not create liability

                                  19   beyond the assets of the subsidiary. That control includes the election of directors, the making of

                                  20   by-laws . . . and the doing of all other acts incident to the legal status of stockholders.”)

                                  21           Wojciechowski argues that Kohlberg Ventures controlled ClearEdge because other entities

                                  22   that were affiliated with Kohlberg Ventures’ owner, James Kohlberg, collectively owned a

                                  23   majority of ClearEdge’s shares. It is undisputed, though irrelevant, that James Kohlberg himself,

                                  24   through various entities he controlled, owned around two-thirds3 of ClearEdge stock, including the

                                  25   3% owned by Kohlberg Ventures. The only defendant in this case is Kohlberg Ventures, and the

                                  26

                                  27
                                       3
                                         The parties differ slightly on exactly how much of ClearEdge’s stock Kohlberg owned through
                                       these entities. Plaintiffs say it amounted to 69% (Roupinian Decl., Ex. 2), and Kohlberg Ventures
                                  28   states it was 66%. Eastburn Decl., ¶ 4. The difference between 69% and 66% is not material to
                                       this motion.
                                                                                        20
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 21 of 30




                                   1   sole issue to be determined in this motion is whether Wojciechowski can set forth specific facts

                                   2   showing that there is some genuine issue for trial regarding whether Kohlberg Ventures and

                                   3   ClearEdge were a “single employer” for purposes of coverage under the WARN Act.

                                   4          It is undisputed that Kohlberg Ventures itself owned only 3% of ClearEdge stock, a small

                                   5   ownership stake. Stock ownership alone, much less such minimal ownership, does not provide

                                   6   grounds to hold the stock owner liable for the actions of the owned company.

                                   7          It is likewise undisputed that Kohlberg Ventures made only one loan to ClearEdge of $5

                                   8   million, a fraction of the $45 million sought to keep ClearEdge afloat in its last months and a tiny

                                   9   fraction of the $130 million already lent to ClearEdge by other Kohlberg-controlled entities. This

                                  10   relatively low loan amount does not lend itself to a finding of liability just because ClearEdge had

                                  11   some degree of financial dependence on Kohlberg Ventures. Accordingly, Kohlberg Ventures’

                                  12   minimal ownership interest in ClearEdge and relatively small loan weigh against finding that
Northern District of California
 United States District Court




                                  13   Kohlberg Ventures and ClearEdge were a “single employer.”

                                  14          2.      Common Directors and/or Officers
                                  15          As to the second factor, it is undisputed that CEP Inc. and Kohlberg Ventures do share

                                  16   some common directors and/or officers. This factor assesses “whether the two nominally separate

                                  17   corporations: (1) actually have the same people occupying officer or director positions with both

                                  18   companies; (2) repeatedly transfer management-level personnel between the companies; or (3)

                                  19   have officers and directors of one company occupying some sort of formal management position

                                  20   with respect to the second company.” Pearson, 247 F.3d at 494, 498.

                                  21          In analyzing this factor, the Court bears in mind, as Kohlberg Ventures points out, that “the

                                  22   corporation and its shareholders are distinct entities.” Dole Food Co. v. Patrickson, 538 U.S. 468,

                                  23   474 (2003). Indeed, the U.S. Supreme Court has found that “it is entirely appropriate for directors

                                  24   of a parent corporation to serve as directors of its subsidiary, and that fact alone may not serve to

                                  25   expose the parent corporation to liability for its subsidiary’s acts.” Bestfoods, 524 U.S. at 69; see

                                  26   also Kingston Dry Dock Co. v. Lake Champlain Transp. Co., 31 F.2d 265, 267 (C.A.2 1929) (L.

                                  27   Hand, J.) (“Control through the ownership of shares does not fuse the corporations, even when the

                                  28   directors are common to each.”). Furthermore, “courts generally presume that the directors are
                                                                                         21
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 22 of 30




                                   1   wearing their ‘subsidiary hats’ and not their ‘parent hats’ when acting for the subsidiary.”

                                   2   Bestfoods, 524 U.S. at 69.

                                   3           Wojciechowski asserts that Kohlberg Ventures exerted significant influence on

                                   4   ClearEdge’s Board actions because both Kohlberg Ventures’ Kohlberg and Eastburn served on

                                   5   multiple Board committees. As of February 18, 2014, two of the three seats on ClearEdge’s

                                   6   executive and compensation committees were held by Kohlberg and Eastburn and they each held

                                   7   one of the three seats on both ClearEdge’s nominating committee and audit committee.

                                   8           However, there is a distinction between the roles Kohlberg and Eastburn occupied as

                                   9   representatives of Kohlberg Ventures and as members of the Board. The fact that Kohlberg and

                                  10   Eastburn were both affiliated with an entity that owned some ClearEdge stock, Kohlberg

                                  11   Ventures, and that they also served as directors of the ClearEdge Board fails to weigh this factor in

                                  12   favor of Wojciechowski for WARN Act purposes. Performing acts incident to the legal status of
Northern District of California
 United States District Court




                                  13   stockholders, such as serving on the Board of Directors, does not create liability beyond the assets

                                  14   of the subsidiary. Wojciechowski has put forth no evidence to show that these Board members

                                  15   wore their ‘Kohlberg Ventures hats’ rather than their ‘ClearEdge hats’ when acting on behalf of

                                  16   ClearEdge.

                                  17           Neither has Wojciechowski produced any evidence that Kohlberg Ventures and ClearEdge

                                  18   repeatedly transferred management-level personnel between the companies or that officers and

                                  19   directors of one company occupied a formal management position at the second company.

                                  20   Although Eastburn twice served as interim COO for CEP Inc., for four months in 2012 and three

                                  21   weeks in 2014, there is no evidence that this temporary role was anything more than a pragmatic

                                  22   effort to fill a personnel gap.

                                  23           Wojciechowski asserts that Kohlberg Ventures exerted outsized control over ClearEdge

                                  24   through Board members Angelides, Geisse, and Wright both because they had prior business

                                  25   and/or personal relationships with Kohlberg and because Kohlberg recommended them for Board

                                  26   membership. However, of the five Board members besides Eastburn and Kohlberg, none were

                                  27   ever employed or retained by, or otherwise affiliated with, Kohlberg Ventures or any Kohlberg

                                  28   Entity. Kohlberg Ventures asserts that Board members were selected based on their subject matter
                                                                                        22
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 23 of 30




                                   1   expertise and perceived value to ClearEdge. ClearEdge hired a search firm to locate potential

                                   2   Board members and Kohlberg introduced individuals to the Board only to see if the Board was

                                   3   going to consider their membership.

                                   4          Kohlberg Ventures contends that, as a result, a supermajority of the ClearEdge Board of

                                   5   Directors – five of the seven members – was unaffiliated with Kohlberg Ventures or James

                                   6   Kohlberg. Eastburn avers that neither he, Kohlberg Ventures, James Kohlberg, nor any entity

                                   7   affiliated with James Kohlberg had an agreement with any member of the ClearEdge Board to

                                   8   vote any particular way on matters subject to a ClearEdge Board vote.

                                   9          At this point, the Court must differentiate between reasonable inference and innuendo.

                                  10   Whereas the former creates a genuine issue of material fact and precludes summary judgment, the

                                  11   latter amounts to less than a scintilla of evidence. That Kohlberg knew or recommended some of

                                  12   the other Board members, that Kohlberg and Eastburn served on multiple Board committees, that
Northern District of California
 United States District Court




                                  13   Eastburn served for a few months as interim COO – none of these facts may reasonably be

                                  14   interpreted to indicate the high degree of integration that would tip the common directors and

                                  15   officers factor in favor of a finding that the companies were a “single employer.”

                                  16          3.      Unity of Personnel Policies Emanating From A Common Source
                                  17          It is undisputed that Kohlberg Ventures and ClearEdge personnel policies emanated from

                                  18   different sources. Kohlberg Ventures presented undisputed evidence that neither Kohlberg

                                  19   Ventures nor any entity affiliated with James Kohlberg ever shared a human resource information

                                  20   system or other personnel, benefits, recordkeeping, or payroll system with ClearEdge, nor did the

                                  21   two companies otherwise share common personnel practices. Indeed, ClearEdge had its own

                                  22   Human Resources department, employed its own Human Resources staff that did not work for or

                                  23   provide services to Kohlberg Ventures and, at various times, employed a Vice President of Human

                                  24   Resources who, along with the Human Resources department, managed ClearEdge’s labor

                                  25   relations. ClearEdge established the employment terms and conditions governing its employees

                                  26   through its employee handbook that Kohlberg Ventures was not involved in drafting or enforcing.

                                  27          It is also undisputed that Kohlberg Ventures and ClearEdge did not jointly train their

                                  28   employees, nor did they share training or instruction policies/practices. ClearEdge trained its own
                                                                                       23
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 24 of 30




                                   1   employees without assistance from Kohlberg Ventures. Specifically, neither Kohlberg Ventures

                                   2   nor any entity affiliated with James Kohlberg had any involvement in hiring, training, disciplining

                                   3   or supervising ClearEdge employees or otherwise providing training or instruction

                                   4   policies/practices. At no time has Kohlberg Ventures employed, retained or utilized any

                                   5   ClearEdge employee to provide services at Kohlberg Ventures, and neither Kohlberg Ventures nor

                                   6   any entity affiliated with James Kohlberg ever had a Shared Services Agreement with ClearEdge.

                                   7          Wojciechowski asserts that Kohlberg Ventures, through Eastburn, dictated personnel

                                   8   policies, while Kohlberg Ventures contends that Eastburn’s involvement in these activities was

                                   9   either in his role as a Board member or as the interim COO. Eastburn’s activities about which

                                  10   Wojciechowski complains and the role in which they were performed are: (1) preparing bonus

                                  11   recommendations for ClearEdge employees in his capacity as a member of the Compensation

                                  12   Committee of the Board, (2) setting agendas for ClearEdge management meetings and board
Northern District of California
 United States District Court




                                  13   meetings in his role as Board Secretary and interim COO respectively, and (3) advising on next

                                  14   steps regarding ClearEdge’s intellectual property counsel performed as ClearEdge’s interim COO,

                                  15   with the knowledge of ClearEdge’s CFO and only because ClearEdge’s in-house counsel was no

                                  16   longer employed by ClearEdge at the time.

                                  17          Wojciechowski further claims that Kohlberg and Eastburn were involved in the preparation

                                  18   of ClearEdge’s purported WARN notice to employees, including the selection of which employees

                                  19   would be terminated, the language and timing of the notice, and other related communications to

                                  20   employees. Specifically, Wojciechowski argues that, on April 19, 2014, Eastburn directed

                                  21   ClearEdge employee Arianna Kalian to proceed with the reduction in force mass layoff on April

                                  22   22, 2014 and, on April 29, 2014, Eastburn sent an email to ClearEdge CFO Gloria Fan in which he

                                  23   directs her to make more personnel cuts and who should be cut. There is no evidence, however,

                                  24   that Eastburn’s emails are directives but rather are recommendations with merely suggestive

                                  25   language such as “[h]ere are the names that I think should be on the list.”

                                  26          Given the small number of people affiliated with Kohlberg Ventures (two people), the

                                  27   small ClearEdge Board (seven people), and even smaller ClearEdge executive team (three people),

                                  28   it is not surprising that multiple roles fell to the same people. Without even a scintilla of evidence
                                                                                         24
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 25 of 30




                                   1   contradicting the presumption of actions taken in appropriate roles, Wojciechowski’s arguments

                                   2   are no more than that, pure argument. In the absence of evidence to the contrary, the Court

                                   3   presumes Eastburn conducted these activities while wearing his ClearEdge ‘hat.’ Hence,

                                   4   Wojciechowski has raised no issues of material fact regarding this factor.

                                   5          4.       Dependency of Operations: Financial Entanglements, Purchase and Sale of
                                                       Goods
                                   6

                                   7          As to the degree the two companies’ operations were independent, Wojciechowski has

                                   8   presented no evidence of dependence by either on the other. Kohlberg Ventures has submitted

                                   9   undisputed testimony that neither Kohlberg Ventures nor any entity affiliated with James

                                  10   Kohlberg ever shared administrative or purchasing systems with ClearEdge, interchanged

                                  11   supervisors or equipment with ClearEdge, commingled finances with ClearEdge – no joint bank

                                  12   accounts nor access to each other’s bank accounts or finances, never served as a guarantor of loans
Northern District of California
 United States District Court




                                  13   or credit extended to ClearEdge or vice versa, never owned any real property or equipment

                                  14   together with ClearEdge, and did not rented or leased real property or equipment to or from

                                  15   ClearEdge. ClearEdge did not purchase goods from or sell goods to Kohlberg Ventures, nor did it

                                  16   share equipment or property with Kohlberg Ventures. Neither Kohlberg Ventures nor any entity

                                  17   affiliated with James Kohlberg ever had any involvement in writing, approving, or negotiating

                                  18   purchase orders, bidding on projects, approving projects, facilitating sales, or procuring equipment

                                  19   or materials with or for ClearEdge.

                                  20          Wojciechowski, for his part, asserts that, in 2014, Eastburn was involved in the operations

                                  21   of ClearEdge, including management of the sales process and contractors, attempting to imply

                                  22   some level of dependence between Kohlberg Ventures and ClearEdge operations. For example,

                                  23   he points to an email to ClearEdge personnel on March 10, 2014 in which Eastburn wrote, “I’ve

                                  24   been asked to review the cycle - what we buy, from whom, controls, how we change part #s,

                                  25   inventory, required purchasing timeframes etc. In our meeting I'd like to dig in to the relevant

                                  26   processes, review the agreements with our vendors, understand your organization, map to

                                  27   engineering.”

                                  28          However, this scenario, along with many others about which Wojciechowski complains,
                                                                                        25
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 26 of 30




                                   1   occurred during the period when Eastburn was acting COO and all occurred when he was a Board

                                   2   member. Accordingly, Eastburn must have “been asked” to evaluate ClearEdge’s operations in

                                   3   one or the other of these roles. Hence, with no evidence indicating otherwise, Wojciechowski

                                   4   improperly attributes to Kohlberg Ventures the activities Eastburn performed in his capacity as a

                                   5   ClearEdge Board member and/or as interim COO. No inference has thus been created that the two

                                   6   companies’ operations bore any relationship whatsoever to each other, much less a relationship of

                                   7   dependency. Accordingly, no reasonable fact finder could find that this factor weighs in

                                   8   Wojciechowski’s favor.

                                   9          5.      De Facto Exercise of Control
                                  10          Wojciechowski has made many arguments regarding Kohlberg Ventures’ alleged control

                                  11   over ClearEdge, many of which have already been addressed. However, the pith of his argument

                                  12   concerning de facto control is that Kohlberg, as a representative of Kohlberg Ventures, made the
Northern District of California
 United States District Court




                                  13   decision by himself, without consulting the ClearEdge Board or its CEO, to file bankruptcy and

                                  14   put ClearEdge out of business, the very action giving rise to the violation of the notice requirement

                                  15   of the WARN Act. The evidence submitted, however, proves otherwise.

                                  16          Wojciechowski argues that Kohlberg consulted with bankruptcy counsel without input

                                  17   from other members of the ClearEdge Board but, in making this claim, he ignores the March 22

                                  18   Board meeting at which the experience and credentials of the Dorsey lawyers were presented to

                                  19   the Board. Only after that Board meeting, on March 24, 2014, did Eastburn ask O’Neill to send an

                                  20   engagement letter and only after another several days did Kohlberg authorize his formal retention.

                                  21          Furthermore, while it is undisputed that on March 31, 2014 Kohlberg did take it upon

                                  22   himself to tell O’Neill to prepare to file for bankruptcy, Kohlberg Ventures has indisputably

                                  23   demonstrated through emails, Board agendas, and testimony that the ClearEdge Board essentially

                                  24   disregarded Kohlberg’s decision and voted against declaring bankruptcy at the April 1, 2104

                                  25   meeting. Kohlberg Ventures has presented ample evidence that the Board continued to engage in

                                  26   the decision-making process over multiple Board meetings between March 31, when

                                  27   Wojciechowski alleges Kohlberg – and therefore Kohlberg Ventures – unilaterally decided to

                                  28   place ClearEdge in bankruptcy, and April 22, when the Board actually decided to cease operations
                                                                                        26
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 27 of 30




                                   1   and file for bankruptcy.

                                   2          The Board continued to formulate all three plans – A, B, and C – and to explore whatever

                                   3   options they could think of. The Board pursued multiple ways to sustain ClearEdge’s business,

                                   4   including continued negotiations with Samsung to have the Contingency Covenant removed,

                                   5   pursuit of collections from customer invoices, delayed payment of vendor accounts, and raising

                                   6   debt and investment capital from multiple sources, as well as regularly assessing whether to

                                   7   proceed with Plan B, bankruptcy. The April 1, 2014 Board agenda, for example, included reports

                                   8   from Wright and Gerbsman, exploration of sale opportunities, board duties and obligations,

                                   9   exercise of best good faith business judgment, exposure for breach of fiduciary duty, and Chapter

                                  10   11 process timing and possible outcomes.

                                  11          At the April 6, 2014 meeting, the Board again voted not to file for bankruptcy at that time.

                                  12   Instead, the Board asked Mr. Eastburn to draft a whole new plan, “Plan C,” a downsized business
Northern District of California
 United States District Court




                                  13   plan to be delivered to the Board on April 18, 2014, and requested that ClearEdge seek additional

                                  14   financing sources. In the April 18, 2014 Board meeting agenda, too, the topics of discussion

                                  15   included a review of the recent sales activities and vendor accounts; the status of efforts to raise

                                  16   capital through Macquarie, Herbert, Gerbsman, and Kohlberg Ventures; a “Decision Point”

                                  17   regarding whether to file for bankruptcy; and discussion of the new Plan C.

                                  18          Wojciechowski, in contrast, has presented no evidence that the ClearEdge Board bent to

                                  19   pressure from Kohlberg Ventures, Kohlberg, or Eastburn to declare bankruptcy a moment sooner

                                  20   than its members themselves unanimously decided it was time to do so. Accordingly,

                                  21   Wojciechowski’s central argument for Kohlberg Ventures’ de facto control of ClearEdge fails, as

                                  22   he has failed to establish any genuine issue of material fact with regard to this factor.

                                  23          6.      Totality of the Circumstances
                                  24          Finally, there are no genuine issues of fact as to the totality of the circumstances and the

                                  25   presence of an arms-length relationship between Kohlberg Ventures and ClearEdge. In the end,

                                  26   the single employer inquiry “ultimately depends on all the circumstances of the case and is

                                  27   characterized as an absence of an arms-length relationship found among unintegrated companies.”

                                  28   Pearson, 247 F.3d at 505. The DOL single employer factors, like the integrated enterprise test,
                                                                                         27
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 28 of 30




                                   1   require that two corporations be “highly integrated with respect to ownership and operations”

                                   2   before they will be considered a single employer for WARN Act purposes. Id.

                                   3          There is no question that Kohlberg Ventures and ClearEdge remained entirely separate

                                   4   business entities at all times and that they did not rely on each other for personnel, equipment,

                                   5   facilities, clients, administrative services, or any of the other various resources typically “shared”

                                   6   between companies that are found to be entwined for purposes of shared liability. Once more,

                                   7   Wojciechowski has presented no evidence to the contrary.

                                   8          Wojciechowski attempts to paint a picture of a minor investor so dominating the company

                                   9   in which it made a small investment that it eliminated the distinction between the two.

                                  10   Wojciechowski repeatedly mischaracterizes evidence in order to make it appear that Kohlberg or

                                  11   Eastburn made decisions on their own without consulting the Board, most importantly about the

                                  12   decision to declare bankruptcy. This attempt ignores the abundant evidence that the Board –
Northern District of California
 United States District Court




                                  13   including Kohlberg and Eastburn – worked as a team to explore options for how to continue

                                  14   ClearEdge’s business, including continued negotiations with Samsung, collections of customer

                                  15   invoices, delaying the payment of bills, and raising capital. The evidence also demonstrates a

                                  16   robust back-and-forth among Kohlberg Ventures, ClearEdge Board and ClearEdge employees

                                  17   regarding whether and when to declare bankruptcy. Particularly telling is Wright’s April 6, 2014

                                  18   letter cautioning the Board saying that he felt they were receiving “prejudiced advice” about the

                                  19   urgency of bankruptcy filing and that he will vote against filing. At the Board meeting that day

                                  20   and at several others, the Board did not, in fact, vote to file for bankruptcy. A louder repudiation

                                  21   of Kohlberg Ventures’ purported control is hard to imagine.

                                  22          In addition, Wojciechowski resorts to assertions of questionable veracity designed to make

                                  23   it appear that Kohlberg Ventures wielded a lot more power than it did, mischaracterizes evidence

                                  24   and, at times, appears to make things up from whole cloth. Wojciechowski makes conclusory

                                  25   arguments that Kohlberg Ventures was primarily responsible for the financial crisis that resulted in

                                  26   ClearEdge’s eventual bankruptcy filing. For example, Wojciechowski asserts that, in a March 25,

                                  27   2014 letter to an executive vice president of Samsung Everland, Wright informed him that

                                  28   Kohlberg Ventures balked at the demand for its continued financial support of ClearEdge and
                                                                                         28
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 29 of 30




                                   1   demanded that Samsung remove the contingency and sign an unconditional purchase order. This

                                   2   assertion is untrue and seems designed to create a factual dispute where there is none.

                                   3          In further attempts to cast Kohlberg Ventures as imposing ultimatums and unreasonable

                                   4   funding conditions, Wojciechowski mischaracterizes an April 4th letter from Wright to Samsung

                                   5   Everland as stating that it would have to consent to an unconditional purchase order without a

                                   6   contingency clause. However, Wright’s letter provided two alternatives for the Samsung Everland

                                   7   and ClearEdge relationship to proceed. Similarly, Wojciechowski inserts into an April 5, 2014

                                   8   email from Wright to his colleagues a claim about Kohlberg Ventures’ insistence on an

                                   9   unconditional binding commitment which simply does not appear in the email. Wojciechowski

                                  10   also asserts inaccurately that on April 13, 2014, Kohlberg Ventures demanded that Samsung

                                  11   Everland remove the Contingency Covenant when in fact it stated that Kohlberg Ventures was

                                  12   ready to fund ClearEdge within days of Samsung Everland’s unconditional offer. The April 14,
Northern District of California
 United States District Court




                                  13   2014 letter from Samsung Everland likewise did not decline to remove the contingency but instead

                                  14   stated that the irrevocable purchase order “should be issued by the end of May.”

                                  15          Wojciechowski’s conclusory characterizations are not supported by the record. Indeed,

                                  16   there is a dearth of evidence to support Wojciechowski’s argument that Kohlberg Ventures exerted

                                  17   a pervasive control over ClearEdge’s functioning and the evidence submitted does not lend itself

                                  18   to reasonable inferences to this effect. The evidence proffered by Wojciechowski simply does not

                                  19   establish the high degree of integration required to find the companies are a single employer.

                                  20   Even viewed in the light most favorable to Wojciechowski, the evidence submitted fails

                                  21   demonstrate the absence of an arms-length relationship required to tip this factor in his favor.

                                  22          No genuine issues of material fact remain as to whether these five factors and the totality

                                  23   of circumstances weigh heavily against finding that ClearEdge and Kohlberg Ventures are a single

                                  24   employer. As a result, the WARN Act does not apply to Kohlberg Ventures. Thus, Kohlberg

                                  25   Ventures is not subject to liability alongside ClearEdge for failure to provide the statutorily

                                  26   required notice.

                                  27                                           V.    CONCLUSION
                                  28          Based on the analysis above, the Court hereby GRANTS Kohlberg Ventures’ Motion for
                                                                                         29
                                        Case 3:16-cv-06775-TSH Document 105 Filed 04/09/21 Page 30 of 30




                                   1   Summary Judgment on Wojciechowski’s WARN Act claim. Wojciechowski’s Cross-Motion for

                                   2   Summary Judgment is DENIED as moot.

                                   3          The Court orders the parties to meet and confer and file a proposed form of judgment

                                   4   within 14 days. See Fed. R. Civ. Proc. 23(c)(3). If they cannot agree on a proposed form of

                                   5   judgment, then within 14 days they shall file competing proposed forms of judgment and a joint

                                   6   letter brief not to exceed five pages setting forth their respective positions.

                                   7          IT IS SO ORDERED.

                                   8
                                   9   Dated: April 9, 2021

                                  10
                                                                                                      THOMAS S. HIXSON
                                  11                                                                  United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          30
